           Case 1:20-cv-05700-VEC Document 59 Filed 12/14/20 Page 1 of 2


                                                                       USDC SDNY
UNITED STATES DISTRICT COURT                                           DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                          ELECTRONICALLY FILED
                                                                       DOC #:
 -------------------------------------------------------------- X
                                                                       DATE FILED: 12/14/2020
 4 WALLEBITDA, LLC, t/a THE AINSWORTH, :
 JOHN SULLIVAN,                                                 :
                                                                :
                                                 Plaintiffs, :
                                                                :     20-CV-5700 (VEC)
 v.                                                             :
                                                                :           ORDER
 MATTHEW SHENDELL, FONDUE 26, LLC,                              :
 RONBON, LLC, AINS NASHVILLE, LLC,                              :
 AINS KC, LLC, AINSPH, LLC, AINSWORTH :
 GRILLE PORTAL, LLC, AINS IP COMPANY, :
 LLC, PAIGE HOSPITALITY GROUP, LLC, and :
 AINS HOLDING COMPANY LLC,                                      :
                                                                :
                                                 Defendants :
                                                                :
 .------------------------------------------------------------- X
 -
VALERIE CAPRONI, United States District Judge:

        WHEREAS a hearing on Defendants’ motion for a preliminary injunction was held on

December 14, 2020;

        IT IS HEREBY ORDERED THAT:

        1. For the reasons stated at the hearing, Defendants’ motion for a preliminary injunction

             is DENIED.

        2. Defendants’ motion for leave to amend its answer is stayed pending the parties’

             settlement conference on February 4, 2021. No later than February 18, 2021, the

             parties must submit a joint letter indicating the status of the case.

        3. The fact discovery deadline is extended to March 5, 2021.

        4. The pretrial conference scheduled for January 8, 2021 is adjourned to March 5, 2021

             at 10:00 a.m. The parties’ joint letter is due by February 25, 2021.

        The Clerk of Court is directed to close the open motion at docket entry 46.


                                                   Page 1 of 2
        Case 1:20-cv-05700-VEC Document 59 Filed 12/14/20 Page 2 of 2




SO ORDERED.
                                           _________________________________
Date: December 14, 2020                    VALERIE CAPRONI
      New York, NY                         United States District Judge




                                  Page 2 of 2
